Blandford, Justice.
Watson was indicted in the county- court of Mc-Duffie for selling liquor, and was found guilty. He presented to the judge of the superior court his petition for certiorari, alleging that he was improperly convicted. The certiorari was sanctioned by the judge ; and when the case came up for a hearing, a motion to dismiss the writ of certiorari was made, upon the ground that Watson had given no bond assessed by the county judge and approved as required by law. It appears from the record that the county judge, in response to the writ of certiorari, returned a bond which had been given by W atson with security, as a part of the proceedings in the case. We think this was equivalent to an approval of the bond by the county judge; and therefore we think the court erred in dismissing the writ of certiorari for the reason stated. Judgment reversed.